Order entered August 6, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00579-CV

        AIRPRO MOBILE AIR, LLC AND ARNOLD W. GARTMAN, Appellants

                                               V.

                               PROSPERITY BANK, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-05616

                                           ORDER
       Before the Court is appellants’ August 2, 2019 unopposed second motion to extend time

to file brief. We GRANT the motion and ORDER the brief be filed no later than September 12,

2019. We caution that further extension requests will be disfavored.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE